OPINION — AG — THE STATE BOARD FOR PROPERTY AND CASUALTY RATES MAY NOT REQUIRE ALL MOTOR VEHICLE LIABILITY POLICIES TO COMPLY WITH THE LIABILITY INSURANCE POLICY PRESCRIBED IN THE FINANCIAL RESPONSIBILITY ACT, 47 Ohio St. 1961, 7-324 [47-7-324]. YOUR SECOND INQUIRY CONCERNING THE EFFECT OF SUCH A BOARD REQUIREMENT ON POLICIES PREVIOUSLY APPROVED THAT DO NOT MEET THE REQUIREMENT OF THE FINANCIAL RESPONSIBILITY ACT IS RENDERED MOOT BY THE FIRST ANSWER AND THEREFORE IS NOT NECESSARY TO ANSWER. CITE: 36 Ohio St. 1961 3611 [36-3611], 47 Ohio St. 1961, 7-301 [47-7-301], 36 Ohio St. 1965 Supp., 332 [36-332] (CHARLES OWENS)